ACCEPTED


Hornberger Fuller & Garza
                                                                                                         04-15-00008-CV
                                                                                             FOURTH COURT OF APPEALS
                                                                                                  SAN ANTONIO, TEXAS
                   *     INCORPORATED                                                               10/9/2015 2:34:47 PM
                                                                                                          KEITH HOTTLE
                                                                                                                  CLERK
                                                                                    MARK A. RANDOLPH
                                                                                   randolnh@hfgtx.com


                                                                                     FILED IN
                                                                              4th COURT OF APPEALS
                                                                               SAN ANTONIO, TEXAS
                                             October 9, 2015                  10/9/2015 2:34:47 PM
                                                                                KEITH E. HOTTLE
                                                                                      Clerk



    Mr. Keith E. Hottle
    Clerk of the 4th COA
    Cadena-Reeves Justice Center
    300 Dolorosa, Suite 3200
    San Antonio, Texas 78205-3037

            Re:        VACATION LETTER; COA #04-15-00008-CV; Trial Court Case #13-192;
                       Bakke Development Corp. v. Eddie L. Albin and Kim A. Albin

    Dear Mr. Hottle:

            Please be advised that the undersigned will be unavailable from October 13, 2015
    through November 1, 2015. It is requested that no hearings, trials or depositions be scheduled
    for the above-referenced case during that time. By copy of this letter, I am advising all counsel
    herein of this notice.

            Thank you for your assistance in this regard.

                                                 Sincerel



                                                  MaryA. Randolph

    MAR/arz

    cc:     Mr. Matthew Vandenberg                Via Electronic Service




    {00105140.1}
                                                            7373 Broadway, Suite 300 • San Antonio, Texas 78209
                                                                            (210) 271-1700 • Fax (210) 271-1740